 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11
                                  UNITED STATES DISTRICT COURT
12                               WESTERN DISTRICT OF WASHINGTON
                                           IN SEATTLE
13
      FLATIRON WEST, INC.                              No.    2:19-cv-00201-MJP
14
                            Plaintiff,                 ORDER GRANTING STIPULATED
15
                                                       MOTION TO EXTEND TIME TO
16    v.                                               ANSWER COMPLAINT

17    PTS SURVEYING, INC.

18                          Defendant.
19

20                                           STIPULATION
21          Pursuant to LCR 10(g), Plaintiff Flatiron West, Inc. (“Plaintiff”) and Defendant PTS
22   Surveying, Inc. (“Defendant”), by and through their attorneys of record, stipulate as follows:
23          The parties have agreed to extend the deadline for Defendant to answer the Complaint on
24   or before March 22, 2019.
25          ///     ///    ///
26          ///     ///    ///

      STIPULATED MOTION TO EXTEND TIME TO                        OLES MORRISON RINKER & BAKER LLP
      ANSWER COMPLAINT AND ORDER - 1                                   701 PIKE STREET, SUITE 1700
                                                                        SEATTLE, WA 98101-3930
                                                                         PHONE: (206) 623-3427
                                                                           FAX: (206) 682-6234
 1       Respectfully submitted this 13th day of March, 2019.

 2                                     OLES MORRISON RINKER & BAKER LLP

 3
                                       By: /s/Meghan A. Douris
 4
                                            Meghan A. Douris, WSBA 44495
 5                                          /s/Eric P. Forner
                                            Eric P. Forner, WSBA 49264
 6                                          701 Pike Street, Suite 1700
                                            Seattle, Washington 98101-3930
 7                                          Phone: (206) 623-3427
                                            Email:     douris@oles.com
 8                                                     forner@oles.com
 9                                     Attorneys for Defendant PTS Surveying, Inc.
10

11
         Respectfully submitted this 13th day of March, 2019.
12

13                                     GROFF MURPHY, PLLC

14
                                       By: /s/Michael P. Grace
15                                        Michael P. Grace, WSBA 26091
                                          300 East Pine Street
16                                        Seattle, WA 98122
17                                        Phone:      (206) 628-9500
                                          Email:      mgrace@groffmurphy.com
18
                                       Attorneys for Plaintiff Flatiron West, Inc.
19

20

21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND TIME TO                        OLES MORRISON RINKER & BAKER LLP
     ANSWER COMPLAINT AND ORDER - 2                                  701 PIKE STREET, SUITE 1700
                                                                      SEATTLE, WA 98101-3930
                                                                       PHONE: (206) 623-3427
                                                                         FAX: (206) 682-6234
 1                                        ORDER

 2       Pursuant to the Stipulation above, and LCR 10(g), IT IS SO ORDERED.

 3       DATED this 13th day of March, 2019.
 4

 5

 6

 7
                                                  A
                                                  Marsha J. Pechman
                                                  United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     STIPULATED MOTION TO EXTEND TIME TO                OLES MORRISON RINKER & BAKER LLP
     ANSWER COMPLAINT AND ORDER - 3                           701 PIKE STREET, SUITE 1700
                                                               SEATTLE, WA 98101-3930
                                                                PHONE: (206) 623-3427
                                                                  FAX: (206) 682-6234
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
